              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                         Case No.

 WILBUR L. DUNCAN,

 and

 GENEVA DUNCAN,

 and

 DUSTIN DUNCAN
                          Defendants.



                                           COMPLAINT

       Upon information and belief, the United States of America, Plaintiff, by and through

undersigned counsel, alleges as follows:

                                            PARTIES

       1.      Plaintiff is the United States of America proceeding in its sovereign capacity

under 28 U.S.C. § 1345 and 18 U.S.C. § 3664(m)(1)(A)(ii).

       2.      Defendant WILBUR L. DUNCAN (Wilbur Duncan) is a resident of the state of

Missouri.

       3.      Defendant GENEVA DUNCAN (Geneva Duncan) is a resident of the state of

Missouri.



       4.      Defendant DUSTIN DUNCAN (Dustin Duncan) is a resident of the state of



            Case 4:19-cv-00309-GAF Document 1 Filed 04/22/19 Page 1 of 7
Missouri.

                                 JURISDICTION AND VENUE

       5.      This is a civil action initiated by the United States of America pursuant to the

Federal Debt Collection Procedures Act (FDCPA), 28 U.S.C. § 3001, et seq., and the Missouri

Uniform Fraudulent Transfer Act (UFTA), Mo. Rev. Stat. § 428.024, and involving fraudulent

transfers as to a debt owed to the United States.

       6.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1345.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the

property at issue is in the Western District of Missouri and the events giving rise to this claim

occurred in the Western District of Missouri.

                                              FACTS

       8.      In January 2009, Defendants Wilbur Duncan, Geneva Duncan, and Dustin

Duncan acquired real property in Andrew County, Missouri, consisting of six lots in two tracts,

from John C. Long.

       9.      On January 6, 2009, Defendants Wilbur Duncan, Geneva Duncan, and Dustin

Duncan executed a Trustee’s Deed by which they acquired Tract B, consisting of four lots.

       10.     On January 16, 2009, Defendants Wilbur Duncan, Geneva Duncan, and Dustin

Duncan executed a Warranty Deed by which they acquired Tract A, consisting of two lots.

       11.     The Defendants owned the six lots as joint tenants with the right of survivorship.

       12.     Deeds reflecting the transfers of real property were filed with the Andrew County,

Missouri Recorder of Deeds on January 12, 2009.

       13.     On May 21, 2014, Defendant Wilbur Duncan met with an agent from the Federal


                                                    2




            Case 4:19-cv-00309-GAF Document 1 Filed 04/22/19 Page 2 of 7
Bureau of Investigation (FBI) regarding allegations that Wilbur Duncan committed bank fraud.

       14.     After Defendant Wilbur Duncan’s meeting with the FBI, on August 1, 2014,

Defendants Wilbur Duncan, Geneva Duncan, and Dustin Duncan executed a General Warranty

Deed that transferred Wilbur Duncan’s and Geneva Duncan’s interests in two of the six lots to

Dustin Duncan for ten dollars ($10.00) in consideration.

       15.     The General Warranty Deed was recorded in the office of the Recorder of Deeds

for Andrew County, Missouri on September 11, 2014 and described the deeded property as: “All

of Lots Two (2) and Three (3) in Block Sixteen (16) Hudgens And Carpenter’s subdivision of

land lying North of and adjoining Hudgens and Carpenter’s Addition to the City of Savannah,

Andrew County, Missouri” (the Property).

       16.     On February 18, 2015, Defendant Wilbur L. Duncan pleaded guilty to loan

application fraud in a four-count Information filed in the Western District of Missouri, United

States of America v. Wilbur L. Duncan, Case Number 15-00063-01-CR-W-BCW.

       17.     On January 28, 2016, Defendant Wilbur Duncan was sentenced to 5 years of

probation and ordered to pay restitution in the amount of $1,440,951.39 and a special assessment

of $400.00.

       18.     In connection with its judgment, the United States filed a Notice of Lien in

Andrew County on February 16, 2016 (the “Lien”). The Lien states:

                  NOTICE is hereby given of a lien against the property of the

                  defendant named below. Pursuant to Title 18, United States

                  Code, Section 3613(c), a fine or an order of restitution

                  imposed pursuant to the provisions of subchapter C of chapter


                                                 3




          Case 4:19-cv-00309-GAF Document 1 Filed 04/22/19 Page 3 of 7
                     227 is a lien in favor of the United States upon all property

                     belonging to the person fined or ordered to pay restitution.

       19.     On or about October 10, 2017, counsel for the United States learned from counsel

for Defendant Wilbur Duncan that the Property, which would have been subject to the Lien had

it not been transferred prior to judgment, was transferred when Defendant Wilbur Duncan was

aware that he faced potential criminal charges.

       20.     As of April 4, 2019, Defendant Wilbur Duncan had a restitution balance of

$1,429,701.61.

       21.     Upon information and belief, there is equity in the Property that is rightfully

subject to the United States’ Lien to satisfy the restitution judgment.

                                   FIRST CLAIM FOR RELIEF
                              28 U.S.C. §§ 3304(b)(1)(A) and 3306(a)(1)
                               (Avoidance of Fraudulent Conveyances)

       22.       The allegations of paragraphs one through 21 are incorporated herein.

       23.       Defendant Wilbur Duncan owes a debt to the United States as the FDCPA defines

such term.

       24.       The transfer of the Property was made with the actual intent to hinder, delay, or

defraud the United States.

       25.       Based on the foregoing, the transfer of the Property was fraudulent as to a debt of

the United States.




                                                    4




          Case 4:19-cv-00309-GAF Document 1 Filed 04/22/19 Page 4 of 7
                                SECOND CLAIM FOR RELIEF
                             28 U.S.C. §§ 3304(b)(1)(B) and 3306(a)(1)
                              (Avoidance of Fraudulent Conveyances)

       26.     The allegations of paragraphs one through 21 are incorporated herein.

       27.     The transfer of the Property was made without receiving of reasonably equivalent

value in exchange for the transfer, and Defendant Wilbur Duncan believed or reasonably should

have believed that he would incur debts beyond his ability to pay as they became due.

       28.     Based on the foregoing, the transfer of the Property was fraudulent as to a debt of

the United States.

                                 THIRD CLAIM FOR RELIEF
                                     Mo. Rev. Stat. § 428.024
                              (Avoidance of Fraudulent Conveyances)

       29.     The allegations of paragraphs one through 21 are incorporated herein.

       30.     The transfer of the Property was made with the actual intent to hinder, delay, or

defraud the United States.

       31.     Based on the foregoing, the transfer of the Property deed was fraudulent as to a debt

of the United States.

                                FOURTH CLAIM FOR RELIEF
                                     Mo. Rev. Stat. § 428.024
                              (Avoidance of Fraudulent Conveyances)

       32.     The allegations of paragraphs one through 21 are incorporated herein.

       33.     The transfer of the Property was made without receiving of reasonably equivalent

value in exchange for the transfer, and Defendant Wilbur Duncan believed or reasonably should

have believed that he would incur debts beyond his ability to pay as they became due.

       34.     Based on the foregoing, the transfer of the Property was fraudulent as to a debt of


                                                 5




          Case 4:19-cv-00309-GAF Document 1 Filed 04/22/19 Page 5 of 7
the United States.

                                FIFTH CLAIM FOR RELIEF
                                   28 U.S.C. § 3306(a)(3)
                                     (Money Judgment)

       35.     The allegations of paragraphs one through 21 are incorporated herein.

       36.     The United States is entitled under the FDCPA to a money judgment against

Defendant Wilbur Duncan in an amount that reflects Defendant Wilbur Duncan’s equity interest

in the Property but not to exceed the amount that Defendant Wilbur Duncan owes on his restitution

judgment.

                                   PRAYER FOR RELIEF


       WHEREFORE, the UNITED STATES requests relief as follows:

   1. A declaration of nullity and voidance of Defendants Wilbur Duncan’s and Geneva

       Duncan’s transfer of the Property to Defendant Dustin Duncan;

   2. A declaration that the United States’ Lien applies to the Property;

   3. A money judgment against Defendants in an amount that reflects Defendant Wilbur

       Duncan’s actual equity interest in the Property but not to exceed the amount that Defendant

       Wilbur Duncan owes on his restitution judgment;

   4. An award of costs of these proceedings; and

   5. Any other relief as the Court deems just and reasonable, and as the circumstances may

       require.




                                                6




            Case 4:19-cv-00309-GAF Document 1 Filed 04/22/19 Page 6 of 7
                                 Respectfully submitted,

                                 Timothy A. Garrison
                                 United States Attorney
                     By

                                 /s/ Leigh Farmakidis
                                 Missouri Bar No. 70771
                                 Assistant United States Attorney
                                 Charles Evans Whittaker Courthouse
                                 400 E. 9th Street, Room 5510
                                 Kansas City, Missouri 64106
                                 Telephone: (816) 426-3122
                                 Email: leigh.wasserstrom@usdoj.gov




                             7




Case 4:19-cv-00309-GAF Document 1 Filed 04/22/19 Page 7 of 7
Missouri Western Civil Cover Sheet                                                                               Page 1 of 2



 JS 44 (Rev 09/10)

                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI

                                                CIVIL COVER SHEET

 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the Western District of Missouri.

 The completed cover sheet must be saved as a pdf document and filed as an attachment to the
 Complaint or Notice of Removal.

 Plaintiff(s):                                                       Defendant(s):
 First Listed Plaintiff:                                             First Listed Defendant:
 United States of America ;                                          Wilbur Duncan ;
 County of Residence: Outside This District                          County of Residence: Outside This District

                                                                     Additional Defendants(s):
                                                                     Geneva Duncan ;
                                                                     Dustin Duncan ;


 County Where Claim For Relief Arose: Andrew County

 Plaintiff's Attorney(s):                                            Defendant's Attorney(s):
 AUSA Leigh Farmakidis ( United States of America)
 United States Attorney's Office
 400 E. 9th St.
 Kansas City, Missouri 64106
 Phone: 816-426-7166
 Fax:
 Email: leigh.wasserstrom@usdoj.gov



 Basis of Jurisdiction: 1. U.S. Government Plaintiff

 Citizenship of Principal Parties (Diversity Cases Only)
      Plaintiff: N/A
      Defendant: N/A


 Origin: 1. Original Proceeding

 Nature of Suit: 150 Other Recovery Actions/Enforcement of Judgements
 Cause of Action: Federal Debt Collection Procedures Act (FDCPA), 28 U.S.C. § 3001, et seq., and
 the Missouri Uniform Fraudulent Transfer Act (UFTA), Mo. Rev. Stat. § 428.024,and involving
 fraudulent transfers as to a debt owed to the United States.


               Case 4:19-cv-00309-GAF Document 1-1 Filed 04/22/19 Page 1 of 2
http://webutils.mow.uscourts.gov/JS-44/cvcover.html                                                               4/22/2019
Missouri Western Civil Cover Sheet                                                                                                              Page 2 of 2



 Requested in Complaint
     Class Action: Not filed as a Class Action
     Monetary Demand (in Thousands): 1,429,701.61
     Jury Demand: No
     Related Cases: RELATED to case number 15-63-01-CR-W-BCW, assigned to Judge Wimes



 Signature: Leigh Farmakidis

 Date: 4/22/2019
       If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and
       generate the updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




               Case 4:19-cv-00309-GAF Document 1-1 Filed 04/22/19 Page 2 of 2
http://webutils.mow.uscourts.gov/JS-44/cvcover.html                                                                                               4/22/2019
